department of the treasury internal_revenue_service washington tax exempt and tovernment entities ull xxkhhkahrikxxak expo xhxxakakxxxaxk legend taxpayer a ira x bank b aug set eplrai ts ss akkxxxxxankkxaakaaxara kaka kaka kaa araki fe _kaxxkk kiki akxhaaxhank anak kamara naar aaa arn kn hah k hh aha kkk aki fs _xrikkxx ka kama rx kkk kan krhrar ak kar aaak hx dear individual f individual g kkm kai iihr hh hri aka aaxkankk akan xxkaxnxkak akan aik kaak ak aka hkkk ahh hkxkkhnkka iok fs _xxkkkkxkkakaxkaakaak amount d company e xxxii kai ik aa akl this letter is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 d of the internal_revenue_code the code’ taxpayer a represenis that he received a distribution from ira x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a mistake made by bank b and company e taxpayer a further assefts that amount d has not been used for any other purpose the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintained ira x with bank b in august of taxpayer a decided to transfer the funds in ira x totaling amount d to company e in order to increase his investment retum and for this purpose taxpayer a met with individual f of bank b who advised taxpayer a to obtain wiring instructions from in ira x could be transferred to company e company e so that amount d according to his instructions by letter dated date individual g has intention to keep the funds invested in upon the advice of individual f taxpayer a then contacted individual g of company e to inquire if company e could accept his ira investment individual g advised taxpayer a in the affirmative stating that his company e couid hold the funds inside the ira admitted that he mistakenly advised taxpayer a that company e could hold taxpayer's ira upon the advice of individuat g of company e taxpayer a then on date contacted individuat f of bank b again and requested her to wire transfer the funds in ira x totaling amount d to company e which she did taxpayer a states that individual f did not explain any additional requirements of this transfer or setting up a self-directed_ira taxpayer a asserts that it was always his the ira and he never intended to take a distribution from the ira the sole purpose of the transfer from company b to company was to change the investment strategy of his ira account taxpayer a states that he relied on the advice of individual f and individual g and believed that a proper rollover had ‘occurred as he intended the account at company e was set up in the name of ohhh ira and taxpayer assumed that a proper roliover had been accomplished taxpayer a represents that in aprit when he visited his accountant for the first time that amount d preparation of his was not invested inside an ira as he intended due to the incorrect advice of individuat g of company e and taxpayer a was told at that time that company e was not qualified to serve as the custodian of a self directed ira based upon the foregoing facts and representations taxpayer a requests that the service waive the day rallaver requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in taxpayer a asserts that his failure to accomplish a rollover of amount d within the day period was due to an error committed by bank b and company e tax_return he learned for the gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 3xa of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i i the entire ammount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 d b of the code provides that sec_408 does not apply to any amount described in sec_408 a i received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not included in gross_income because of the application of sec_408 sec_408 3xd of the code provides a similar 60-day rollover period for partial rollovers sec_408 dx3 i of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casuaity disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 3x of revproc_2003_76 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 3xi the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due the code ‘ to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish rollover of amount d was caused by an error committed by bank b and company e therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount is granted a period of days from the issuance of d from ira x taxpayer a this ruling letter to contribute amount d into a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with farm on file in this office if you have any questions concerning this rufing please contact ookkxkxrookkk se ts ep ra ts at x00 sincerely yours than tee v man frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice
